                                           Case 3:19-cv-02099-RS Document 85 Filed 10/09/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         FEDERAL HOME LOAN MORTGAGE
                                  10     CORPORATION,                                      Case No. 19-cv-02099-RS

                                  11                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                  12             v.                                        DENYING IN PART MOTION TO
Northern District of California
 United States District Court




                                                                                           STAY PENDING APPEAL
                                  13     CHANHT REATREY KEO, et al.,
                                  14                    Defendants.

                                  15          Defendant Chanht Reatrey Keo (“Keo”) suffered an adverse judgment in this unlawful

                                  16   detainer action last May. Keo since has engaged in a steady course of dilatory legal maneuvering

                                  17   to avoid losing possession of her longtime home. See Dkts. 69, 74. By July, these efforts had taken

                                  18   the form of an appeal, and a corresponding motion that enforcement of the judgement against her

                                  19   be stayed pending the Ninth Circuit’s ruling. The motion was unpersuasive. See Order, Dkt. 78.

                                  20   Yet because, by the time the motion was submitted, the Federal Housing Finance Agency

                                  21   (“FHFA”) had directed plaintiff Federal Home Loan Mortgage Corporation (“Freddie Mac”) to

                                  22   defer all eviction activity in light of the ongoing COVID-19 pandemic, Keo nevertheless secured a

                                  23   victory of sorts. Specifically, while her lockout was stayed until August 31—the expiration date of

                                  24   FHFA’s moratorium—she was informed that a further stay would only issue upon her posting of a
                                       supersedeas bond, and explicitly ordered to “identify,” in any renewed stay motion she might
                                  25
                                       bring, “an adequate bond to compensate Freddie Mac for lost use of the premises during the
                                  26
                                       pendency of her appeal.” Id. at 2. With August 31 looming, Keo both renewed her motion and
                                  27
                                       defied that order. Rather than taking a good-faith guess at a bond amount that might tide Freddie
                                  28
                                           Case 3:19-cv-02099-RS Document 85 Filed 10/09/20 Page 2 of 2




                                   1   Mac over, Keo elected to argue “no bond,” or, at most, “a nominal one” should be imposed. Dkt.

                                   2   81 at 10.

                                   3          This argument cannot withstand the reality that Keo, through her litigation posturing, has

                                   4   lived free of any financial outlay for years. Even so, Keo is saved once more by external forces:

                                   5   FHFA has extended the moratorium through the end of this calendar year. Accordingly, no

                                   6   enforcement of the judgment against Keo shall take place until January 1, 2021, at the earliest.

                                   7   Should Keo wish to stay her eviction beyond that date, she must do so in a motion that (i) is no

                                   8   longer than three pages, (ii) addresses itself solely to the subject of an appropriate bond, using

                                   9   relevant market data to arrive at a concrete and sizable figure reflecting the fair rental value of the
                                       property for the expected duration of the appeal,1 and (iii) is filed by Friday, December 4, 2020.
                                  10
                                       Any opposition by Freddie Mac must be filed by Friday, December 11, 2020.
                                  11
                                              Finally—and setting aside purely legal considerations—Keo is encouraged earnestly to
                                  12
Northern District of California
 United States District Court




                                       pursue alternate living arrangements. Her considerable history of creditor-dodging
                                  13
                                       notwithstanding, this time is, by any honest assessment, different. It is therefore incumbent on her
                                  14
                                       to begin searching, if she has not already, for a new place to call home. This obligation is of the
                                  15
                                       utmost urgency: in the event a supersedeas bond is not posted, and a stay pending appeal (or
                                  16
                                       pending a further moratorium deadline) is not issued, the choice between Keo’s orderly
                                  17
                                       dispossession of the premises or forcible removal by the U.S. Marshal is entirely up to her.2
                                  18
                                       IT IS SO ORDERED.
                                  19
                                       Dated: October 9, 2020
                                  20
                                                                                         ______________________________________
                                                                                          _______________ _________________
                                                                                                          __             ____
                                                                                                                            _ ______
                                  21                                                     RICHARD
                                                                                          ICHARD SEEBORG
                                                                                         United
                                                                                         U       States
                                                                                            it d St t DiDistrict
                                                                                                           t i t JJudge
                                                                                                                    d
                                  22

                                  23
                                       1
                                  24    Keo may only depart from this subject matter mandate in order to address any future applicable
                                       eviction moratoriums. Beyond this narrow exception, her non-bond-related contentions will not be
                                  25   entertained.
                                       2
                                  26    Nothing in this order should be construed as suggesting a limitation on the power of the appellate
                                       court to stay enforcement of the judgment pending appeal. See Fed. R. Civ. P. 62(g); Fed. R. App.
                                  27   P. 8.

                                  28                                                 ORDER DENYING IN PART & GRANTING IN PART MOTION TO STAY
                                                                                                                 CASE NO. 19-cv-02099-RS
                                                                                          2
